129 F.3d 1268
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Thomas F. WAGNER, Petitioner-Appellant,v.Craig A. HANKS, Respondent-Appellee.
No. 95-3347.
United States Court of Appeals, Seventh Circuit.
Submitted Sept. 19, 1997.Decided Nov. 10, 1997.1

1
Appeal from the United States District Court of the Southern District of Indiana, Terre Haute Division.


2
Before Hon.  RICHARD A. POSNER, Chief Judge Hon.  DANIEL A. MANION, Circuit Judge Hon.  DIANE P. WOOD, Circuit Judge

ORDER

3
Petitioner Thomas F. Wagner, an Indiana state prisoner at Wabash Valley Correctional Facility, filed a petition for writ of habeas corpus, 28 U.S.C. § 2254, challenging a prison disciplinary proceeding in which he was found guilty of battery and sentenced to one year of disciplinary segregation.  Today we issue an opinion in a separate case filed by Wagner, involving another charge of battery, the same disciplinary punishment of one year in segregation, and the same constitutional challenge.  Wagner v. Hanks, No. 95-3108 (7th Cir.  Nov. 10, 1997).  For the reasons stated in that opinion, we VACATE and REMAND to the district court for further proceedings consistent with the instructions set forth in the opinion in appeal No. 95-3 108.



1
 After an examination of the appellant's brief and the record, we have concluded that oral argument is unnecessary;  accordingly, the appeal is submitted on the briefs and the record.  See Fed.  R.App. P. 34(a);  Cir.  R. 34(f).  We also note that we granted the appellee's motion for an order of non-involvement due to lack of service in the district court.  In addition, we have permitted the Indiana Department of Corrections to file a brief as an amicus curiae in this appeal